Title: From Thomas Jefferson to Nicolas Gouin Dufief, 1 November 1801
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


Sir
Washington Nov. 1. 1801.
Among the books mentioned in the letter of Oct. 22. with which you favored me is one only which I would wish to acquire: it is the Parliamentary history 24. vols 8vo. price 30. D. should it not be disposed of before you recieve this I will thank you to send it. perhaps the vessel may still be not departed which was to bring the others.—I have the Dictionnaire des hommes Marquans. judging of it’s merit by turning to the characters I personally know, it is the work of a zealous partizan of the ancien regime. still it is useful to possess. the busts you are pleased to propose to me are not within the line of my acquisitions. accept my thanks for the lettre de Trasybule a Leucippe, and my best wishes for your health & happiness.
Th: Jefferson
